        Case 1:18-cv-02637-LGS-SDA Document 257 Filed 04/06/21 Page 1 of 2
                                                                                      21st Floor
                                                                                      1251 Avenue of the Americas
                                                                                      New York, NY 10020-1104

                                                                                      John M. Magliery
                                                           4/6/2021
                                                                                      212.603.6444 tel
                                                                                      212.379.5212 fax
                                                                                      johnmagliery@dwt.com


March 30, 2021                                   Plaintiff's Letter Motion (ECF No. 242) is DENIED as
                                                 moot, since "Ganz is willing to consent to the transfer of
Via ECF                                          Google’s motion to compel Ganz in the Western District
                                                 of Washington to the Southern District of New York for
The Honorable Stewart D. Aaron                   the limited purpose of resolving this motion." (ECF No.
United States Magistrate Judge                   249.) No later than 4/13/2021, Google shall file the
Daniel Patrick Moynihan United States Courthouse necessary papers to transfer the motion to this Court. SO
500 Pearl Street                                 ORDERED.
New York, NY 10007                               Dated: 4/6/2021
Re:     SM Kids, LLC v. Google LLC, et al., Case No. 18 Civ. 2637 (LGS) (SDA)

Dear Judge Aaron:

This firm is counsel to Plaintiff SM Kids, LLC (“SM Kids”). We write pursuant to Your Honor’s
Individual Rule II.B to request a pre-motion discovery conference respecting a disturbing attempt
by Defendants Google LLC, Alphabet Inc., and XXVI Holdings Inc. (collectively, “Google”) to
forum shop, waste this Court’s time, and risk inconsistent results respecting documents from a prior
action, Ganz v. SM Kids, LLC, No. 18-cv-01357-RGA, from the District of Delaware (the “Prior
Ganz Action”). Google has moved this Court for production of documents in the Prior Ganz
Action while simultaneously moving for the same relief against Ganz in Seattle. We believe such
conduct should not be countenanced by the Court and the Court should stay the Washington
proceeding while the production of documents in the Prior Ganz Action is resolved by this Court.

In short, Google has submitted nearly identical motions in two different jurisdictions. Yesterday,
Google submitted ECF No. 236 in this action and also commenced a miscellaneous action, Google
LLC v. Ganz, No. 2:21-mc-00039-RSL, in the United States District Court for the Western District
of Washington (the “Ganz Miscellaneous Action”). A true and correct copy of the motion filed in
the Western District of Washington is attached hereto as Exhibit A.1 In both this action and Ganz
Miscellaneous Action, Google seeks production of additional documents in response to a February
5, 2021, subpoena issued by Google on Ganz (the “Ganz Subpoena”). A true and correct copy of
the Ganz Subpoena is attached hereto as Exhibit B. The genesis of the Ganz Subpoena is itself an
end-run around Google’s discovery obligations, since Google requested the documents related to
the Prior Ganz Action in May 2018, SM Kids objected in August 2020, the parties met and
conferred numerous times, and Google accepted the resolution of those meet and confers in
November 2020.




1
  Heeding the Court’s prior instruction not to burden the record with documents available on PACER, we only submit
the motion and respectfully refer the Court to the docket in the Ganz Miscellaneous Action for all supporting
submissions.
           Case 1:18-cv-02637-LGS-SDA Document 257 Filed 04/06/21 Page 2 of 2

March 30, 2021
Page 2

Evidently Google furtively hoped to gain additional documents related to Ganz. Rather than
continuing to meet and confer with SM Kids or moving to compel before this Court,2 Google agreed
to a limitation of party production respecting Ganz, took no action for two months, and then issued
the Ganz Subpoena to Ganz, seeking the same documents and communications related to the Prior
Ganz Action to which SM Kids had objected. Upon learning of the Subpoena, undersigned counsel
contacted counsel for Ganz to confirm that Ganz would comply with the protective order agreed to
by the parties in the Prior Ganz Action and the court rules applicable to the court mediation that
took place in the Prior Ganz Action. See ECF No. 236-1. Ganz produced documents, which were
made available to SM Kids on March 1, 2021.

Then, Google took the ultimate step of filing two simultaneous motions for the same relief in two
different courts. On March 29, 2021—the last day of fact discovery in this case—Google sought a
pre-motion conference seeking an additional production from SM Kids of unredacted versions of
documents that Ganz produced with redactions as required by the protective order in the Prior Ganz
Action.3 See ECF No. 236. Simultaneously, Google filed the Ganz Miscellaneous Action seeking
to compel Ganz to provide the documents that Google seeks from SM Kids in ECF. No. 236, in
which Google alleges, among other things, that SM Kids has “[o]bfuscat[ed] discovery” with “the
threat of litigation” by reminding Ganz of its obligations of confidentiality with respect to the
documents sought in the Subpoena.

By filing the Ganz Miscellaneous Action, Google opens up two battlefronts over the same issue,
requiring SM Kids to file a motion to intervene in the Ganz Miscellaneous Action to resolve
identical issues as those before this Court. The documents sought by Google are in both SM Kids’
and Ganz’s possession, and SM Kids learned from a phone call with counsel for Ganz that Ganz
objected to the Ganz Subpoena on the grounds that Google should seek the documents from SM
Kids. Additionally, the parties have previously agreed to resolve non-party discovery disputes of
similar nature as the Ganz dispute before this Court. See ECF No. 146, 25:22-26:05. Nevertheless,
Google has hedged against receiving an unfavorable result in this Court by seeking the exact same
relief elsewhere. The Ganz Miscellaneous Action is blatant forum shopping in order to circumvent
this Court’s directives over discovery, and risks the creation of inconsistent court orders. Google
should not be permitted to game the court system in its favor in this manner. The dispute should be
litigated before this Court, and against SM Kids, not Ganz, a non-party to this dispute.

Respectfully submitted,

Davis Wright Tremaine LLP


John M. Magliery

cc:        All counsel of record (via ECF)


2
 Notably, Google moved to compel on numerous other issues related to its first request of the production of documents
but made no mention of any dispute about the Ganz documents. See, e.g., ECF No. 113 (pre-motion letter moving to
compel), ECF No. 115 (joint letter on all open discovery issues).
3
    SM Kids will respond to the substance Google’s letter motion as directed by the Court’s March 30, 2021, Order.
